DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 4, 2020 has been entered.	

Status of Claims
Claims 1, 5, 6, 8, 11 and 12 have been amended.
Claims 1 and 5-12 are currently pending and have been examined. 


Claim Rejections - 35 USC § 101

Claim 11 is drawn to a method (i.e., a process) while claim(s) 1-5-11 and 12 are drawn to an information processing device and a non-transitory recording medium (i.e., a machine/manufacture). As such, claims 1 and 5-12 are drawn to one of the statutory categories of invention (Step 1: YES).
Claims 1 and 5-12 describe the abstract idea of retrieving viewing information of a user and providing information to that user. However claims 1 and 5-12 recite additional elements that integrate the judicial exception into a practical application (Step 2A: YES). See “The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) published in January 2019” which states that limitations that are indicative of integration into a practical application include: 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
As such the rejection under 35 USC 101 has been withdrawn.
	



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (2007/0100824) in view of Muth (2016/0162493). 

Claim 1
Richardson discloses a unique ranking system and method that facilitates improving the ranking and ordering of objects to further enhance the quality, accuracy, and delivery of search results in response to a search query.
at least one memory storing computer program code and an estimated viewing information database [0008]; and at least one processor configured to read said computer program code and carry out instructions of said computer program code [0056], said computer program code including (Richardson [0058]):
viewing history information generation code configured to cause at least one of said at least one processor to, when any one of a plurality of users performs a viewing operation to select a search result on a search results page retrieved based on a search query, transmit, to a user terminal, web page information, which corresponds to the selected search result, to be displayed by the user terminal, and store, in the estimated viewing information database, viewing history information that includes a viewing duration, which is the time between a start time and an end time of viewing of Where the reference teaches that the user data is stored [0044] and that the system and method involve tracking which objects have been viewed, visited, or accessed as well as other information such as when the object is accessed, by whom (e.g., machine ID or user ID), for how long [viewing duration], and user interaction with the object can be recorded as well to facilitate determining the popularity of the objects.
estimated viewing order information generation code configured to cause at least one of said at least one processor to, generate, for the search query or the search query group that includes the search query, estimated viewing order information that ranks, based on the stored viewing durations, items in any webpage information, in the viewing history information, that is generated in response to the search query or in response to another search query included in the search query group, and store, in the estimated viewing information database, the estimated viewing order information in association with the user, and the search query or the search query group (Richardson [0029]); Where the reference teaches an object tracking component to track information such as when the object is accessed, by whom (e.g., machine ID or user ID), for how long, and user interaction with the object can be recorded as well to facilitate determining the popularity of the objects [0008] and using the raw information or some other values derived to determine a score for each object and then assign rankings or an ordering of the objects. See [0005] where objects may include web pages [search results]. See [0053] where a first ranking is determined and then another for multiple rankings. Examiner interprets the first ranking to be Applicant’s estimated viewing order information. See [0034] where a browse history is used to determine ranking. See [0027] and [0043] for storing information.
target user identifying code configured to cause at least one of said at least one processor to identify a target user to whom information is to be provided (Richardson [0030]); Where the reference teaches that the user’s identity is determined and can affect the ranking.
estimated viewing order information retrieval code configured to cause at least one of said at least one processor to retrieve, from the estimated viewing information database, for each of the plurality of users, estimated viewing order information associated with the search query or the search query group, the estimated viewing order information indicating an estimated viewing rank, which is based on lengths a of the viewing durations, of the items in a plurality of pieces of webpage information generated in response to the search query by any of the plurality of users, or in response to the another search query by any of the plurality of users that is included in the search query group (Richardson [0053]) Where the first ranking is the estimated viewing information database and the one or more sources is the plurality of users. Where the ranking is a popularity based ranking based on tracked user activity that can include, but is not limited to, when the object is accessed, by whom (e.g., machine ID or user ID), for how long, and user interaction with the object can be recorded as well to facilitate determining the popularity of the objects.
item identifying code configured to cause at least one of said at least one processor to identify, from the retrieved estimated viewing order information, an item that is in the identified target user's viewing history information that has a lowest estimated viewing rank, and identify, as estimated viewed items, items in viewing history information of other users of the plurality of users that rank higher than the item that is in the identified target user's viewing history information that has the lowest estimated viewing rank (Richardson [0027][0028][0053]); Where the reference teaches that the tracking component can detect if users ignore or back out of selected search results which would lead to a lower viewing estimation rank. The reference also teaches at paragraph [0053] that ranking information is based on data from a first and second source [plurality of users] and that the ranking is obtained from a plurality of ranking systems or models and/or a web proxy where appropriate and then combined in some way.
Richardson does not explicitly disclose supplemental history and displayable information. Muth teaches:
supplemental history generating code configured to cause at least one of said at least one processor to generate supplemental viewing history information for the identified target user that supplements the identified target user's viewing history information with the estimated viewed items that are in the viewing history information of the other users that rank higher than the item that is in See at least “the search engine servers use the amount of time that was measured per block 33 and transmitted to the search engine servers per block 34, to update the information stored in the search engine database( s) regarding the typical amount of time users spend viewing the accessed web page after being directed there in response to a search using the search term(s) entered by the user.” The reference teaches that the view time is updated based on a first user’s view time and then other users’ results are changed as a result.
displayable information generation code configured to cause at least one of said at least one processor to generate displayable information regarding an item included in the supplemental viewing history information of the user; and transmitting code configured to cause at least one of said at least one processor to transmit the displayable information to the identified target user's user terminal (Muth [0021]) See at least “the search engine servers 24 transmit the search results to the user in the form of a search result list that ranks the search results in order of perceived relevance, with the most relevant result listed at the top of the list. The search result list is displayed on the screen of whatever device the user 20 is using to access the internet.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of ranking and ordering of objects to further enhance the quality, accuracy, and delivery of search results in response to a search query, as taught by Richardson, using supplemental history and displayable information, as taught by Muth, to provide more comprehensive results to a user. 

Claim 5
Richardson teaches computer executable instructions [0056], commonly referred to as coding instructions to perform the following:
wherein based on the viewing durations for each of the items, the estimated viewing order information generation code causes at least one of said at least one processor to combine the items among which the viewing durations are within a same range, into one group to identify the items as being of the same estimated viewing rank (Richardson [Figure 3]).  

Claim 6 
Richardson teaches computer executable instructions [0056], commonly referred to as coding instructions to perform the following: 
classifying code configured to cause at least one of said at least one processor to classify the plurality of users into a plurality of segments, based on a predetermined classification criteria, wherein the estimated viewing order information retrieval code is configured to cause at least one of said at least one processor to identify, for each of the a plurality of segments, the estimated viewing rank of each of the items, based on the viewing history information of each of the plurality of users who belong to the segment (Richardson [0034]).  See at least “any object accessed by users with similar interests in sports can be ranked accordingly. Thus, any other objects accessed by users "outside" of this interest group may not be considered by the ranking system 200.” Where the classification into segments and they are identified [see sports] is taught by the reference’s teaching of users who have interest in sports are ranked together and the disclosure that ranks can be customized teaches viewing order information.

Claim 7
Richardson teaches computer executable instructions [0056], commonly referred to as coding instructions to perform the following:
wherein the estimated viewing order information retrieval code is configured to cause at least one of said at least one processor to retrieve the estimated viewing information including a plurality of item combinations included in the viewing history information of the identified target user (Richardson [0029]). See at least “All or at least a portion of the information collected by the object tracking component 110 can be employed by a ranking component.” Where the reference teaches that the object tracking unit tracks when the object is accessed, by whom (e.g., machine ID or user ID), for how long, and user interaction with the object [0008]



Claim 8
Richardson teaches computer executable instructions [0056], commonly referred to as coding instructions to perform the following:
wherein when there are a plurality of pieces of the viewing history information, the estimated viewing order information retrieval code causes at least one of said at least one processor to retrieve the viewing history information in which the estimated viewing ranks  in the viewing history information are within a same range (Richardson [0035][0036]).  See at least “The features that can be entered into the machine learning system are the object name 320, the access count 330, and the access rate 350. When the computed access rate for an object exceeds a threshold value, the weight assigned to the access count can be lowered in order to mitigate "spammer objects" or the like from obtaining inflated rankings.”

Claim 9
Richardson teaches computer executable instructions [0056], commonly referred to as coding instructions to perform the following: 
wherein when there are a plurality of pieces of the viewing history information, the estimated viewing order information retrieval code causes at least one of said at least one processor to retrieve the viewing history information in which the estimated viewing rank is the same (Richardson [0041][0042][Figure 4]).See “a plurality of rankings from one or more sources which can be involved in determining a final ranking of an object.”

Claim 10 
Richardson teaches computer executable instructions [0056], commonly referred to as coding instructions to perform the following:
wherein the estimated viewing order information retrieval code causes at least one of said at least one processor to identify the estimated viewing ranks only for the items whose estimated viewing ranks correspond to a predetermined rank range covering a predetermined percentage of the Where the reference teaches that only items [objects] that are accessed by uses with a similar classification [interests] are used for tracking and ranking. See “Thus, any other objects accessed by users "outside" of this interest group may not be considered by the ranking system 200.”
Claim 11
Richardson discloses:
when any one of a plurality of users performs a viewing operation to select a search result on a search results page retrieved based on a search query, transmitting, to a user terminal, web page information, which corresponds to the selected search result, to be displayed by the user terminal, and storing, in an a-estimated viewing information database of a memory, viewing history information that includes a viewing duration, which is the time between a start time and an end time of viewing of the transmitted webpage information or an item associated with the transmitted webpage information, and item information regarding the item in association with the viewing duration and the search query or a search query group that includes the search query (Richardson [0005][0008][0044]; Where the reference teaches that the user data is stored [0044] and that the system and method involve tracking which objects have been viewed, visited, or accessed as well as other information such as when the object is accessed, by whom (e.g., machine ID or user ID), for how long [viewing duration], and user interaction with the object can be recorded as well to facilitate determining the popularity of the objects.
generating, for the search query or the search query group that includes the search query, estimated viewing order information that ranks, based on the stored viewing durations, items in any webpage information, in the viewing history information, that is generated in response to the search query or in response to another search query included in the search query group, and store, in the estimated viewing information database, the estimated viewing order information in association with the user, and the search query or the search query group;
 (Richardson [0029]); Where the reference teaches an object tracking component to track information such as when the object is accessed, by whom (e.g., machine ID or user ID), for how long, and user interaction with the object can be recorded as well to facilitate determining the popularity of the objects [0008] and using the raw information or some other values derived to determine a score for each object and then assign rankings or an ordering of the objects. See [0005] where objects may include web pages [search results]. See [0053] where a first ranking is determined and then another for multiple rankings. Examiner interprets the first ranking to be Applicant’s estimated viewing order information. See [0034] where a browse history is used to determine ranking. See [0027] and [0043] for storing information.
identifying a target user to whom information is to be provided (Richardson [0030]);  Where the reference teaches that the user’s identity is determined and can affect the ranking.
retrieving, from the estimated viewing information database, for each of the plurality of users, estimated viewing order information associated with  the search query or the search query group, the estimated viewing order information indicating an estimated viewing rank, which is based on lengths  of the viewing durations, of the items in a plurality of pieces of webpage information generated in response to the search query by any of the plurality of users, or in response to the another search query by any of the plurality of users that is included in the search query group (Richardson [0053]) Where the first ranking is the estimated viewing information database and the one or more sources is the plurality of users. Where the ranking is a popularity based ranking based on tracked user activity that can include, but is not limited to, when the object is accessed, by whom (e.g., machine ID or user ID), for how long, and user interaction with the object can be recorded as well to facilitate determining the popularity of the objects.
identifying, from the retrieved estimated viewing order information, an item that is in the identified target user's viewing history information that has a lowest estimated viewing rank, and identifying, as estimated viewed items, items in viewing history information of other users of the plurality of users that rank higher than the item that is in the identified target user's viewing history information that has the lowest estimated viewing rank (Richardson [0027][0028][0053]); Where the reference teaches that the tracking component can detect if users ignore or back out of selected search results which would lead to a lower viewing estimation rank. The reference also teaches at paragraph [0053] that ranking information is based on data from a first and second source [plurality of users] and that the ranking is obtained from a plurality of ranking systems or models and/or a web proxy where appropriate and then combined in some way.
Richardson does not explicitly disclose supplemental history and displayable information. Muth teaches:
generating supplemental viewing history information for the identified target user that supplements the identified target user's viewing history information with the estimated viewed items that are in the viewing history information of the other users that rank higher than the item that is in the identified target user's viewing history information that has the lowest estimated viewing rank (Muth [0028][0035][Figure 3]); See at least “the search engine servers use the amount of time that was measured per block 33 and transmitted to the search engine servers per block 34, to update the information stored in the search engine database( s) regarding the typical amount of time users spend viewing the accessed web page after being directed there in response to a search using the search term(s) entered by the user.” The reference teaches that the view time is updated based on a first user’s view time and then other users’ results are changed as a result.
generating displayable information regarding an item included in the supplemental viewing history information of the identified target user; and transmitting the displayable information to the identified target user's user terminal (Muth [0021]) See at least “the search engine servers 24 transmit the search results to the user in the form of a search result list that ranks the search results in order of perceived relevance, with the most relevant result listed at the top of the list. The search result list is displayed on the screen of whatever device the user 20 is using to access the internet.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of ranking and ordering of objects to further enhance the quality, accuracy, and delivery of search results in response to a search query, as taught by Richardson, using supplemental history and displayable information, as taught by Muth, to provide more comprehensive results to a user. 





Claim 12
Richardson discloses: 
when any one of a plurality of users performs a viewing operation to select a search result on a search results page retrieved based on a search query, transmit, to a user terminal, web page information, which corresponds to the selected search result, to be displayed by the user terminal, and store, in an a-estimated viewing information database of a memory, viewing history information that includes a viewing duration, which is the time between a start time and an end time of viewing of the transmitted webpage information or an item associated with the transmitted webpage information, and item information regarding the item in association with the viewing duration and the search query or a search query group that includes the search query (Richardson [0005][0008][0044]; Where the reference teaches that the user data is stored [0044] and that the system and method involve tracking which objects have been viewed, visited, or accessed as well as other information such as when the object is accessed, by whom (e.g., machine ID or user ID), for how long [viewing duration], and user interaction with the object can be recorded as well to facilitate determining the popularity of the objects.
generate, for the search query or the search query group that includes the search query, estimated viewing order information that ranks, based on the stored viewing durations, Where the reference teaches an object tracking component to track information such as when the object is accessed, by whom (e.g., machine ID or user ID), for how long, and user interaction with the object can be recorded as well to facilitate determining the popularity of the objects [0008] and using the raw information or some other values derived to determine a score for each object and then assign rankings or an ordering of the objects. See [0005] where objects may include web pages [search results]. See [0053] where a first ranking is determined and then another for multiple rankings. Examiner interprets the first ranking to be Applicant’s estimated viewing order information. See [0034] where a browse history is used to determine ranking. See [0027] and [0043] for storing information.
identify a target user to whom information is to be provided (Richardson [0030]);  Where the reference teaches that the user’s identity is determined and can affect the ranking.
retrieve, from the estimated viewing information database, for each of the plurality of users, estimated viewing order information associated with  the search query or the search query group, the estimated viewing order information indicating an estimated viewing rank, which is based on lengths of the viewing durations, of the items in a plurality of pieces of webpage information generated in response to the search query by any of the plurality of users, or in response to the another search query by any of the plurality of users that is included in the search query group (Richardson [0053]) Where the first ranking is the estimated viewing information database and the one or more sources is the plurality of users. Where the ranking is a popularity based ranking based on tracked user activity that can include, but is not limited to, when the object is accessed, by whom (e.g., machine ID or user ID), for how long, and user interaction with the object can be recorded as well to facilitate determining the popularity of the objects.
identify, from the retrieved estimated viewing order information, an item that is in the identified target user's viewing history information that has a lowest estimated viewing rank, and identify, as estimated viewed items, items in viewing history information of other users of the plurality of users that rank higher than the item that is in the identified target user's viewing history information that has the lowest estimated viewing rank (Richardson [0027][0028][0053]); Where the reference teaches that the tracking component can detect if users ignore or back out of selected search results which would lead to a lower viewing estimation rank. The reference also teaches at paragraph [0053] that ranking information is based on data from a first and second source [plurality of users] and that the ranking is obtained from a plurality of ranking systems or models and/or a web proxy where appropriate and then combined in some way.
Richardson does not explicitly disclose supplemental history and displayable information. Muth teaches:
generate supplemental history information for the identified target user that supplements the identified target user's viewing history information with the estimated viewed items that are in the See at least “the search engine servers use the amount of time that was measured per block 33 and transmitted to the search engine servers per block 34, to update the information stored in the search engine database( s) regarding the typical amount of time users spend viewing the accessed web page after being directed there in response to a search using the search term(s) entered by the user.” The reference teaches that the view time is updated based on a first user’s view time and then other users’ results are changed as a result.
generate displayable information regarding an item included in the supplemental viewing history information of the identified target user; and transmit the displayable information to the identified target user's user terminal (Muth [0021]) See at least “the search engine servers 24 transmit the search results to the user in the form of a search result list that ranks the search results in order of perceived relevance, with the most relevant result listed at the top of the list. The search result list is displayed on the screen of whatever device the user 20 is using to access the internet.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method of ranking and ordering of objects to further enhance the quality, accuracy, and delivery of search results in response to a search query, as taught by Richardson, using supplemental history and displayable information, as taught by Muth, to provide more comprehensive results to a user. 











Response to Arguments
Applicant’s arguments with respect to the rejection under 35 USC 103 of claim(s) 1 and 5-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ryan (2006/0100956)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345.  The examiner can normally be reached on Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHIDA R SHORTER/Examiner, Art Unit 3681